Citation Nr: 0406036	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  97-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from July 1967 to 
December 1970.  He served in Vietnam from September 1969 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
appellant's right knee disorder.  The Huntington, West 
Virginia, RO, which now has jurisdiction over appellant's 
file, continued the denial.

The Board notes that appellant was scheduled to testify 
before the Board in January 2004, but he did not report to 
that hearing.  There was no good cause shown for the hearing, 
and the matter proceeds for consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  Appellant's appeal was pending as of 
the date of enactment of the VCAA, so the VCAA applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, appellant's VA-9 was filed to the New York RO 
in August 1998, prior to enactment of the VCAA; the New York 
RO took no subsequent action on the appeal.  The file was 
transferred to the Huntington RO in January 2002, after the 
enactment of the VCAA.  After appellant inquired about the 
status of his claim, the Huntington RO verified that 
appellant desires to continue his appeal, adjudicated the 
claim de novo, and continued the denial. However, it appears 
that appellant did not receive the benefit of the duty-to-
notify and duty-to-assist provisions of the VCAA.  The Board 
can not correct this deficiency.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

The Board notes that RO's denial holds, in part, that this is 
a pre-existing injury not aggravated by service.  Surgery in 
service was said to be remedial.  Later knee pathology was 
held to be acute and transitory.  Appellant's induction 
physical shows no right knee condition.  RO should attempt to 
obtain treatment records from Columbia Presbyterian Hospital, 
New York (period 1963-1965) to document that the injury was 
pre-existing.  Moreover, additional examination and opinion 
are indicated as the VA cannot rely on its own medical 
judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).
  
In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for right knee disability are 
satisfied  in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  RO should attempt to obtain pre-
service treatment records from Columbia 
Presbyterian Hospital (New York).  To 
the extent that appellant's assistance 
in needed in obtaining these records, 
that assistance should be requested.

3.  Thereafter, (and whether or not 
records are obtained,) the RO should 
arrange appropriate VA medical 
examination, such as an orthopedic 
exam, to establish the etiology of 
appellant's right knee disorder.  To 
the extent possible, the examiner 
should diagnose all pathologies that 
contribute to appellant's right knee 
disorder and render an opinion in 
regard to the etiology of each.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to examination.  After 
reviewing the file and examining the 
appellant, the examiner should provide 
an opinion as to whether it is more 
likely than not that appellant's right 
knee disorder was incurred in, or 
aggravated by, military service.  If 
there was pre-existing pathology, it 
should be indicated if surgery was 
remedial.  It should also be indicated, 
if subsequent to the surgery there was 
superimposed injury resulting in any 
chronic knee pathology.  The rationale 
for the findings should be set forth.  
If determination cannot be made without 
resort to speculation, the examiner 
should so state.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for right knee disability.  
In order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




